Citation Nr: 0731744	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  04-16 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from November 1951 to October 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

A rating decision dated in May 2007 granted service 
connection for tinnitus and hearing loss, and assigned 
evaluations for those disabilities.  The veteran has not 
expressed disagreement with that rating decision.


FINDING OF FACT

Clear and unmistakable evidence of record establishes that 
right leg (femur) fracture was present prior to service and 
was not aggravated by service, and the record does not 
contain competent clinical evidence that the veteran has a 
current right leg disability that was incurred in or 
aggravated by service.


CONCLUSION OF LAW

A right leg disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in April 2001 and March 2007 the 
veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claims.

While complete VCAA notice was not provided to the veteran 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see June 2007 supplemental 
statement of the case).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of the claim, and to respond to VA notices.  The procedure 
outlined is not at odds with the principles espoused in 
Pelegrini.  The Board observes that as the claim is being 
denied in this case, the matters of notice regarding the 
assignment of a disability rating and effective date for such 
award is not at issue.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Duty to Assist

Other than the veteran's service separation examination, VA 
has been unable to obtain his service medical records as they 
have been presumed destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  The RO sought alternate 
source development of the evidence; while the NPRC has 
indicated that there are no Surgeon General's Office (SGO) 
abstracts of treatment for the veteran, the RO has obtained a 
March 1952 Daily Sick Report.  VA and private treatment 
records, including those dated prior to service, have been 
associated with the claims file.  A VA examination addressing 
the medical questions on appeal has been undertaken.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The veteran has not identified any additional 
pertinent, obtainable evidence that remains outstanding.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claim.

Legal Criteria and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be presumed for certain chronic 
diseases, including arthritis, which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b).

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case, the provisions of 38 U.S.C.A 
§ 1153 and 38 C.F.R. § 3.306 apply, and the burden falls on 
the veteran to establish aggravation.  See Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of 
aggravation under section 1153 arises, due to an increase in 
a disability in service, the burden shifts to the government 
to show a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of the 
disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 
1096 (Fed. Cir. 2004).

The veteran has asserted that his preexisting right thigh 
disability was aggravated by his military service.  In 
particular, the veteran has indicated that in March 1952 he 
was pushed into an artillery piece during training that 
resulted in a reinjury of his right leg.  He stated that he 
was sent for treatment that included an X-ray, but, due to 
being transferred shortly thereafter, was never able to see a 
report.

Private medical records reveal that in August 1950 the 
veteran was involved in an automobile accident that resulted 
in a fracture of the right femur.  The veteran received 
traction followed by a cast.  

A March 1952 service record (Daily Sick Record) reflects that 
the veteran went to sick call on March 2, 1952.  No details 
of the nature of the visit are recorded, other than an entry 
apparently indicating that the matter being treated had 
existed prior to service.  The veteran's October 1953 service 
separation physical revealed that clinical evaluation of the 
musculoskeletal system and lower extremities were normal.

A December 2003 VA examination revealed that the veteran had 
right knee arthritis and an old healed fracture in the mid 
right femoral shaft.

The initial question is whether a right leg disability was 
present at the time of examination for entrance into service.  
While the veteran's entrance examination is not available, 
private medical records reveal that a right femur fracture 
was present prior to service, as the veteran has asserted.  
As such, the presumption of soundness as to a right leg 
fracture does not attach in this case.

It must now be determined whether the preexisting right femur 
fracture was aggravated by service.  While VA has 
acknowledged the credibility of the veteran's assertion that 
he had complaints related to his right leg during training in 
March 1952, there is no basis on which it may be concluded 
that the disability increased in severity beyond normal 
progression.  In this regard, the Board observes that the 
veteran's October 1953 service separation physical revealed 
that clinical evaluation of the musculoskeletal system and 
lower extremities were normal, and the veteran was given a 1 
physical profile for lower extremities.  In addition, a 
December 2003 VA examiner, following examination and review 
of the veteran's records, essentially indicated that the 
veteran's right femur fracture had healed nicely and had not 
been aggravated.

The Board notes that the December 2003 VA examination 
contains the following: Right femoral fracture which is 
service connected healed nicely and has no connection with 
this knee OA nor aggravated.  The Board observes that this 
appears to be a reference mistake, and there is nothing in 
the report to suggest that the examiner was linking the 
veteran's right femur disability to service.  Further, the 
Board notes that the examiner has not indicated that any 
current hip, knee, or ankle disability that might be present 
was in any way related to service.

In short, the record does not contain any medical opinion of 
record, private or VA, that suggests that the veteran has a 
current right leg disability that was incurred in or 
aggravated by active service.  As the preponderance of the 
evidence is against the claim, service connection for a right 
leg disability is denied.

The Board notes that the veteran has long maintained that he 
was treated during service for a right leg disability, and VA 
has not disputed that assertion.  Significantly, however, the 
Board observes that the veteran's separation examination is 
of record, and no right leg disability is noted.  Further, 
while the Board is cognizant of the heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule (see O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)), the veteran still 
has the burden to establish his claim by competent clinical 
evidence which is at least in equipoise.

As for the right knee, the evidence clearly does not show 
that arthritis of the right knee was manifested in service or 
to a compensable degree in the first postservice year.  As 
such, presumptive service connection under the provisions of 
38 U.S.C.A. §§ 1101, 1112, 1113 and 38 C.F.R. §§ 3.307, 3.309 
for arthritis is not warranted in this case.

The Board does not doubt the sincerity of the veteran's 
opinion regarding this issue, and the Board has reviewed his 
statements and March 2007 RO hearing testimony.  A layperson, 
however, is generally not deemed competent to opine on a 
matter that requires medical knowledge, such as the question 
of whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit a 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for a right leg disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)






 Department of Veterans Affairs


